IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-40002
                           Summary Calendar



CONRAD JULES BRAUN,

                                           Plaintiff-Appellant,

versus

MORRIS JOHNSON, Lieutenant,

                                           Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 5:99-CV-246
                        --------------------
                            June 6, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Conrad Jules Braun, Texas inmate # 05869-031, has filed a

motion to proceed in forma pauperis (IFP) in his appeal from his

suit seeking injunctive relief.    By moving for IFP, Braun is

challenging the district court’s certification that IFP status

should not be granted on appeal because his appeal is not taken

in good faith.     See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).   Because Braun’s appeal presents no nonfrivolous appellate

issues, the district court’s denial of IFP is AFFIRMED, and the

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-40002
                                -2-

appeal is DISMISSED.   See Baugh, 117 F.3d at 202 and n.24; 5th

Cir. R. 42.2.